Syllabus by
MARSHALL, CJ.
ERROR PROCEEDINGS
(260 S) Where an error proceeding is filed in this court as of right, under a claim that it involves questions arising under the Constitution of the State of Ohio or the Constitution of the United States, and no motion is filed to certify the record, the court will not hear and determine the same, unless it is shown that the constitutional questions were presented to and determined by the court of first instance.
REAL ESTATE
(510 C) The provisions of Section 5 of Article 13 of the Constitution, requiring the compensation in appropriation proceedings for a right of way for a corporation to be “ascertained by a jury of twelve men,” relates to the mode of trial and not to the qualifications of jurors.
The word “men” is used in a generic sense of persons, rather than in a limited sense of males.
Kinkade, Robinson, Jones, Matthias, Day and Allen, JJ, concur.